         Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                   11/4/2020
SPIN MASTER, et al.,                                      :
                                                          :
                                        Plaintiffs,       :
                                                          :      19-CV-6949 (VSB)
                      -against-                           :
                                                          :    OPINION & ORDER
ACIPER, et al.,                                           :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

Appearances:

Jason M. Drangel
Brieanne Scully
Danielle Yamali
Epstein Drangel LLP
New York, New York
Counsel for Plaintiffs

Brett Lewis
Lewis & Lin LLC
Brooklyn, New York
Counsel for Defendant Jscout

VERNON S. BRODERICK, United States District Judge:

        Before me is Plaintiffs’ request for a preliminary injunction, including the continued

restraint of certain assets belonging to Defendant Jscout. (Doc. 70; see also Docs. 11, 26.)

Because Plaintiffs have failed to show they would suffer irreparable harm in the absence of the

relief they seek, Plaintiffs’ request is DENIED.
            Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 2 of 14




               Factual Background1

           Plaintiffs are corporations that are part of a large toy and entertainment company that

manufactures, among other things, a line of remotely controlled toy cars and marketed under the

brand name “Air Hogs,” including a model called the “Zero Gravity Laser Racer.” (Harrs Dec.

¶¶ 3, 6; Harrs Dec. Ex. A.)2 These cars use “patented technology” to drive along the floor, up

walls and upside down. (Id. ¶ 6.) In connection with this line of products, Plaintiffs have

federally registered the trademarks “WALL CLIMBER” and “ZERO GRAVITY” (together, the

“Marks”) for goods in Trademark Class 28, (id. ¶ 9), which encompasses toys and sporting

goods, see Trademark Manual of Examining Procedure Oct. 2018 § 1401.02(a). Defendants are

merchants who, through the e-commerce website Amazon.com, sell products that Plaintiffs

allege are counterfeits of their Zero Gravity Laser Racers and infringe on Plaintiffs’ trademarks.

(Yamali Dec. ¶ 12; Harrs Dec. ¶ 20.)3 In particular, at the time the complaint and amended

complaint were filed, Defendant Jscout sold a toy car called the “Epoch Air Wall Climbing Car,”

(“Epoch Air Car”) whose packaging contained a manual entitled “Wall Climber Car.” (FAC ¶

37; id. Ex. C, at 320–335; Scully Dec. ¶ 20–21.)4 Jscout and the other Defendants are located in


1
  The facts set forth in this section are based primarily upon the various submissions by the parties filed in
connection with Plaintiffs’ motion for a preliminary injunction, including declarations and exhibits, and
representations by counsel at the preliminary injunction hearing. Although Plaintiffs filed a Second Amended
Complaint on November 19, 2019, I do not consider the allegations contained therein for the purposes of this
Opinion & Order, because it was not before me at the time of that preliminary injunction hearing.
2
 “Harrs Dec.” refers to the Declaration of Christopher Harrs and Accompanying Exhibits In Support of Plaintiffs’
Ex Parte Application For: 1) Temporary Restraining Order; 2) An Order Restraining Merchant Storefronts And
Defendants’ Assets With the Financial Institutions; 3) An Order to Show Cause Why a Preliminary Injunction
Should Not Issue; 4) Order Authorizing Bifurcated Alternative Service and 5) Order Authorizing Expedited
Discovery, dated July 18, 2019 and filed on the public docket on August 27, 2019. (Doc. 10.)
3
 “Yamali Dec.” refers to the Declaration of Danielle S. Yamali and Accompanying Exhibits In Support of
Plaintiffs’ Ex Parte Application For: 1) Temporary Restraining Order; 2) An Order Restraining Merchant
Storefronts And Defendants’ Assets With the Financial Institutions; 3) An Order to Show Cause Why a Preliminary
Injunction Should Not Issue; 4) Order Authorizing Bifurcated Alternative Service and 5) Order Authorizing
Expedited Discovery, dated July 18, 2019 and filed on the public docket on August 27, 2019. (Doc. 15.)
4
    “FAC” refers to Plaintiffs’ first Amended Complaint, filed on August 27, 2019. (Doc. 16.) “Scully Dec.” refers to



                                                               2
         Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 3 of 14




China, (FAC ¶ 25), and sell to customers in the United States, including New York, (id. ¶ 28–

29). Customer payments for Amazon orders flow to Jscout through Amazon’s online payment

service, Amazon Pay, and external payment processing companies PayPal and PingPong. (See

Pls.’ Asset Freeze Mem. 3 n.2.)5

             Procedural History

        Plaintiffs commenced this action on July 25, 2019 by requesting leave to file under seal

their complaint, (Docs. 2, 8), and a request for an ex parte temporary restraining order with

supporting declarations, exhibits, and memorandum of law, (Docs. 10, 11, 14, 15). Judge Paul

A. Engelmayer, presiding in Part I, granted the request to file under seal, (Docs. 1, 6), and I

heard the substance of Plaintiff’s ex parte application that same day. Shortly thereafter, on July

30, 2019, Plaintiffs filed an amended complaint, which was substantially identical to the initial

complaint but for the addition of one defendant. (See Doc. 16.) On August 1, 2019, based on the

materials and arguments then before me, I issued a modified version of Plaintiffs’ proposed

temporary restraining order. (See generally TRO.)6 This order enjoined Defendants from selling

or marketing any products bearing Plaintiffs’ Marks, restrained Defendants’ merchant storefronts

on Amazon, and directed the payment processing providers to freeze any of Defendants’ assets

contained in an account hosted by them. The order also authorized Plaintiffs to seek expedited

discovery, including from the payment processing providers; directed Plaintiffs to place a bond


the Declaration of Brieanne Scully and Accompanying Exhibits in Support of Plaintiffs’ Opposition to Defendant
Jscout’s Motion to Dissolve or Modify the Ex Parte Temporary Restraining Order, filed on September 11, 2019.
(Doc. 27.)
5
 “Pls.’ Asset Freeze Mem.” refers to Plaintiffs’ Memorandum of Law in Support of Their Request to Continue The
Freeze On Jscout’s Assets, Or, In The Alternative To Require Jscout To Post A Bond, filed on November 1, 2019.
(Doc. 70.)
6
 “TRO” refers to the 1) Temporary Restraining Order; 2) An Order Restraining Merchant Storefronts And
Defendants’ Assets With the Financial Institutions; 3) An Order to Show Cause Why a Preliminary Injunction
Should Not Issue; 4) Order Authorizing Bifurcated Alternative Service and 5) Order Authorizing Expedited
Discovery, issued on August 1, 2019. (Doc. 19.)



                                                            3
        Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 4 of 14




with the Court in the amount of $25,000; and scheduled a hearing for Plaintiff’s motion for a

preliminary injunction for October 25, 2019. (Id.) Pursuant to Federal Rule of Civil Procedure

65(b)(2), the TRO expired on August 15, 2019, and on August 16, 2019, Judge Jed S. Rakoff,

presiding in Part I, issued an order extending the TRO through the date of the preliminary

injunction hearing. (Doc. 18.) That order also granted leave to Defendants to seek an earlier

hearing date if they wished to do so. (Id.)

       At Plaintiffs’ request, the action was unsealed on August 27, 2019, (Doc. 5), and all

documents filed in the case were filed on the public docket, including Plaintiffs’ complaint and

exhibits, (Doc. 8); amended complaint and exhibits, (Doc. 16); proposed temporary restraining

order, (Doc. 14); memorandum of law in support of the temporary restraining order, (Doc. 11);

and supporting declarations, (Docs. 10, 15). On September 4, 2019, Jscout filed a motion to

vacate the temporary restraining order, accompanied by a declaration and memorandum of law in

support. (Docs. 20–22.) On September 11, 2019, Plaintiffs filed a memorandum of law,

declaration, and exhibits in opposition to Jscout’s motion, (Docs. 26–27), and on September 13,

2019, Jscout filed a reply, (Doc. 30).

       On September 18, 2019, I held a telephone conference to discuss Jscout’s motion. After

hearing from the parties, I indicated to the parties my intention to partially dissolve the

temporary restraining order as to JScout to the extent that Plaintiff was to post additional security

in the amount of $100,000, Jscout’s assets were to be placed in escrow, and Jscout’s merchant

storefront was to be unfrozen. (Tr. 14:12–21.) I directed the parties to meet and confer on a

proposed order incorporating these instructions. The parties submitted dueling proposed orders,

and on October 3, 2019, I issued an order granting partial relief from the temporary restraining

order and asset freeze as to Jscout. (See Doc. 44.)




                                                      4
        Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 5 of 14




       On October 25, 2019, I held the preliminary injunction hearing, at which Jscout was the

only Defendant to appear. Jscout indicated that it had removed the phrase “Wall Climber” from

its product manual for future sales. Accordingly, the parties agreed to partially vacate the TRO

on consent as to Jscout. However, the parties disagreed as to whether Jscout’s assets, in the

amount of $150,000, should continue to be restrained. I directed the parties to 1) submit a

proposed order phasing out the temporary restraining order, and 2) brief their respective

positions on the asset freeze. I also instructed Plaintiffs to submit a proposed preliminary

injunction order as to the Defendants remaining in the case who had not appeared. I reiterated

these directives by written order later that day. (Doc. 69.)

       On November 1, 2019, Plaintiffs submitted their memorandum of law in support of their

request to continue the freeze on Jscout’s assets, or, in the alternative, to require JScout to post a

bond. (Doc. 70.) On the same day, Jscout filed the parties’ proposed consent order dissolving

the temporary restraining order as to Jscout, (Doc. 73), which I issued on November 5, 2019,

(Doc. 73). I also issued a preliminary injunction order against all remaining Defendants except

Jscout. (Doc. 74). On November 8, 2019, Jscout submitted a memorandum of law in opposition

to Planitiff’s motion to continue the asset freeze. (Doc. 77.) On November 19, 2019, with

Jscout’s consent, (Doc. 72), and leave of this Court, (Doc. 82), Plaintiffs filed a second amended

complaint. (Doc. 83.)

           Legal Standard

       To obtain a preliminary injunction, a moving party must demonstrate: “(1) irreparable

harm in the absence of the injunction and (2) either (a) a likelihood of success on the merits or

(b) sufficiently serious questions going to the merits to make them a fair ground for litigation and

a balance of hardships tipping decidedly in the movant’s favor.” MyWebGrocer, LLC v.




                                                      5
         Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 6 of 14




Hometown Info., Inc., 375 F.3d 190, 192 (2d Cir. 2004) (citation omitted). “[A]n irreparable

injury is an injury that is not remote or speculative but actual and imminent, [] for which a

monetary award cannot be adequate compensation,” Dexter 345 Inc. v. Cuomo, 663 F.3d 59, 63

(2d Cir. 2011) (internal quotation marks omitted), and which cannot be remedied “if a court

waits until the end of trial to resolve the harm.” Grand River Enter. Six Nations, Ltd. v. Pryor,

481 F.3d 60, 66 (2d Cir. 2007).

        “Irreparable harm is the single most important prerequisite for the issuance of a

preliminary injunction.” Sterling v. Deutsche Bank Nat’l Tr. Co. as Trustees for Femit Tr. 2006-

FF6, 368 F. Supp. 3d 723, 727 (S.D.N.Y. 2019) (quoting Freedom Holdings, Inc. v. Spitzer, 408

F.3d 112, 114 (2d Cir. 2005) (citation omitted)). “Thus, if a party fails to show irreparable harm,

a court need not [] address the remaining elements.” Coscarelli v. ESquared Hosp. LLC, 364 F.

Supp. 3d 207, 221 (S.D.N.Y. 2019).

            Discussion

                 A.      Plaintiff’s Motion for a Preliminary Injunction Continuing the Freeze
                         On Jscout’s Assets

        Plaintiffs argue generally that an asset freeze is justified because Jscout is likely to

dissipate assets because 1) Declarant Le initially misrepresented Jscout’s sales of Epoch Air Car,

and 2) Jscout uses PingPong, a cross-border payment processing system, and 3) Jscout is based

in China. (Pl.’s Asset Freeze Mem. 4.) Jscout contends that Plaintiffs have failed to show

irreparable harm or a likelihood of success on the merits. (Jscout’s Asset Freeze Opp. 1–2.)7 I

agree with Jscout that a continuing asset freeze is not warranted. Set forth below are my findings




7
 “Jscout’s Asset Freeze Opp.” refers to Jscout’s Memorandum of Law in Opposition To Plaintiff’s Request To
Continue The Freeze On Jscout’s Assets, Or, In The Alternative To Require Jscout To Post a Bond, filed on
November 8, 2019. (Doc. 77.)



                                                           6
        Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 7 of 14




of fact and conclusions of law pursuant to Rules 52(a)(2) and 65 of the Federal Rules of Civil

Procedure, which I note are not binding at summary judgment or at a trial on the merits. See 725

Eatery Corp. v. City of New York, 408 F. Supp. 3d 424, 470 n.32 (S.D.N.Y. 2019).

                       1. Applicable Law

       A “court may not enter a preliminary injunction simply to safeguard [a defendant’s]

assets in the event that [defendant is] ultimately held liable on these claims.” Dong v. Miller,

No. 16CV5836NGGJO, 2018 WL 1445573, at *9 (E.D.N.Y. Mar. 23, 2018) (citing Grupo

Mexicano de Desarrollo, S.A. v. Alliance Bond Fund. Inc., 527 U.S. 308 (1999)). However, a

court has authority to freeze a defendant’s assets where the plaintiff is “pursuing a claim for final

equitable relief [] and the preliminary injunction is ancillary to the final relief.” Gucci Am., Inc.

v. Weixing Li, 768 F.3d 122, 131 (2d Cir. 2014). Eligible relief includes a claim for an equitable

“accounting” of wrongly gained profits under the Lanham Act. Id.; see also N. Face Apparel

Corp. v. TC Fashions, Inc., No. 05 Civ. 9083 (RMB), 2006 WL 838993, at *3 (S.D.N.Y. Mar.

30, 2006) (“District courts have the authority to freeze those assets which could be used to

satisfy an equitable award of profits.” (internal quotation marks omitted)).

                       2. Application

       Plaintiffs seek an award of profits as well as damages on their Lanham Act trademark

infringement claim. (FAC, at 24.) Therefore, as a threshold matter, I have the authority to freeze

Jscout’s assets to preserve Plaintiffs’ equitable claim for profits, regardless of the fact that they

also assert damages claims at law. See Gucci Am., 768 F.3d at 130; Paradigm BioDevices, Inc.

v. Centinel Spine, Inc., No. 11 Civ. 3489(JMF), 2013 WL 1915330, at *2 (S.D.N.Y. May 9,

2013). Any asset freeze must be limited to an amount sufficient to preserve the equitable claim,

and may not be used “preserve funds that may later be used to satisfy an award of statutory




                                                       7
          Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 8 of 14




damages.” Klipsch Grp., Inc. v. Big Box Store Ltd., No. 12 Civ. 6283(AJN), 2012 WL 5265727,

at *5 (S.D.N.Y. Oct. 24, 2012). However, Plaintiffs have not satisfied the test for a preliminary

injunction,8 and they misrepresent the burden of proof on the instant motion.

         Plaintiffs contend that the burden is on Jscout to “present documentary proof that

particular assets are not the proceeds of counterfeiting activities.” (Pls.’ Asset Freeze Mem. 3.)

However, the cases9 cited for this proposition involve requests by defendants for relief from asset

freezes already imposed by preliminary injunction. See N. Face Apparel Corp., 2006 WL

838993, at *3 (where defendant consented to preliminary injunction, and did not appear to

dispute the merits of the counterfeit claim but sought for the asset restraints to be “modified,”

burden was on defendant to show that the assets it wanted released were not earned from

counterfeiting activities); Cartier Int’l B.V. v. Liu, No. 02 Civ. 7926(TPG), 2003 WL 1900852, at

*1 (S.D.N.Y. Apr. 17, 2003) (on a motion to vacate a preliminary injunction freezing defendant’s

assets to release a portion of those assets, defendant bore the burden of showing that a portion of

the assets were not the proceeds of counterfeiting activities, in part because the preliminary

injunction order contained a provision to that effect). Here, in contrast, the parties have not

consented to a preliminary injunction nor have I made any factual findings or entered an order

myself. Rather, what is before me is Plaintiffs’ motion for a preliminary injunction, and they



8
 Although Plaintiffs addressed the preliminary injunction standard in prior briefing, they do not frame their request
for a continuing asset freeze as a motion for a preliminary injunction. Nevertheless, because courts consider
prejudgment asset freezes as preliminary injunctions, see generally Gucci Am., 768 F.3d at 130, I apply the
preliminary injunction standard to Plaintiffs’ request.
9
  Plaintiffs’ third citation for this proposition, (Pl.’s Mem. 3, citing “IdeaVillage Products Corp. v. Bling Boutique
Store, et al., No. 1:16-cv-9039-KMW, Dkt. 9 (S.D.N.Y. Nov. 21, 2016)”—a document actually filed on ECF on
December 9, 2016—is a temporary restraining order in a case brought by the same firm that represents Plaintiffs in
this action. The order, although it was signed by the Honorable Kimba Wood, appears to have been drafted by
counsel, based on its substantial similarity to the order proposed in this action. Moreover, Plaintiffs’ memorandum
contains no pinpoint citation to a particular page or paragraph of this order, and on reviewing the document I cannot
locate the quotation cited. To the extent that I may have overlooked the quoted material, it would nevertheless be
inapplicable to a motion for a preliminary injunction.



                                                               8
         Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 9 of 14




bear the burden of making the requisite showing. See MyWebGrocer, LLC, 375 F.3d at 192. I

find that Plaintiffs have failed to carry that burden.

        Plaintiffs make several contentions as purported support for their assertion that Jscout

will dissipate assets in the absence of a freeze; I construe these efforts as an attempt to establish

irreparable harm. Although monetary harm is not ordinarily considered “irreparable,” Levy v.

Young Adult Inst., Inc., No. 13-CV-2861 (JPO), 2015 WL 170442, at *7 (S.D.N.Y. Jan. 13,

2015) (quoting Tucker Anthony Realty Corp. v. Schlesinger, 888 F.2d 969, 975 (2d Cir. 1989)),

“such harm may be irreparable where there has been a showing of intent to frustrate any

judgment on the merits,” Shamrock Power Sales, LLC v. Scherer, No. 12-CV-8959 (KMK)

(JCM), 2016 WL 6102370, at *10 (S.D.N.Y. Oct. 18, 2016) (internal quotation marks omitted).

        First, Plaintiffs state that Jscout made misrepresentations to the Court about the volume

of Jscout’s Amazon sales of the Epoch Air Car. (Pls.’ Asset Freeze Mem. 4–5.) Among Jscout’s

motion papers was the declaration of Jscout manager Wang Le, asserting that the Epoch Air Car

made up $546,291 of Jscout’s sales since 2017, or 30 percent. (Le Dec. ¶ 5.)10 In their

opposition, Plaintiffs stated they had learned through discovery from Amazon that Jscout has

sold $1,289,903.65 worth of Epoch Air cars. (Scully Dec. ¶ 19.) Plaintiffs did not specify the

time period in which these sales were allegedly made.

        In a reply declaration, Le stated that he had made a mistake in his prior declaration due to

issues in “communications and translations” and a misunderstanding about certain identifying

product numbers used by Amazon. (Le Reply Dec. ¶¶ 2–4.)11 He also stated he did not have




10
  “Le Dec.” refers to the Declaration of Wang Le In Support of Motion to Dissolve or Modify The Ex Parte
Restraining Order, filed on September 4, 2019. (Doc. 21.)
11
  “Le Reply Dec.” refers to the Amended Declaration of Wang Le In Support of Motion to Dissolve or Modify The
Ex Parte Restraining Order, filed on September 13, 2019. (Doc. 31.)



                                                           9
        Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 10 of 14




sales data dating back farther than October 1, 2017. (Id. ¶ 6.) Le stated that he had revisited his

records and reported that since October 1, 2017, Jscout had sold $1,349,219 of the Epoch Air

Car. (Id. ¶ 6–7).

        In addition, Plaintiffs argue that it is “extremely likely that the number of sales of

Counterfeit problems made and sold by Defendant Jscout greatly exceeds the numbers identified

in Amazon’s Supplemental Discovery,” because Jscout may have other “Infringing Listings” and

because the Epoch Air Car can be purchased from www.epochair.site. (Pls.’ Asset Freeze

Mem. 4–5.)

        Plaintiffs provide no evidence for the broad assertion that Jscout maintains other

infringing listings, despite the fact that this would be fairly simple to substantiate, if true. In

addition, Jscout states that it does not manufacture the Epoch Air Car or run the Epoch Air

website, and that moreover, the website does not actually allow a user to finalize a purchase of

the Epoch Air Car. (Le Supp. Dec. ¶ 3; Lewis Dec. ¶¶ 2–5.)12 Accordingly, in the absence of

any other indicia of bad faith, I find Le’s specific and prompt explanation for his initial

misreporting of Jscout’s sales sufficient to establish that it was inadvertent. Jscout’s initial

misreporting of sales does not weigh in favor of an asset freeze.

        Next, Plaintiffs point to the facts that Jscout is a Chinese corporation and uses PingPong

Global Solutions Inc. to process payments received on Amazon and then forwards them to

Jscout’s bank account(s). (Pls.’ Asset Freeze Mem. 5–7.) According to Plaintiffs, judgments

against defendants in China are “difficult, if not impossible” to enforce, and counterfeiters

“frequently” connect their Amazon accounts to PingPong to “avoid having to provide Amazon



12
  “Le Supp. Dec.” refers to the Supplemental Declaration of Wang Le In Opposition To Asset Seizure Order, filed
on November 8, 2019. (Doc. 77-1.) “Lewis Dec.” refers to the Declaration of Brett E. Lewis In Opposition To
Asset Freeze Order, filed on November 8, 2019. (Doc. 77-2.)



                                                           10
        Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 11 of 14




with [their] personal banking information, thus concealing assets.” (Id. at 5.) Plaintiffs allege

they did not obtain information about Jscout’s bank accounts through discovery received from

PayPal, and Jscout’s use of PingPong makes it likely that Plaintiffs “will experience great

difficulty in collecting on their judgment as Plaintiffs are not in possession of any banking

information for Jscout.” (Id.) Plaintiffs do not state whether they have received discovery as to

Jscout from PingPong, (see id.), and Jscout’s counsel contends that PingPong is, in fact, in

possession of Jscout’s bank account information, (Jscout’s Asset Freeze Mem. 4).

        Plaintiffs’ sweeping statements about the practices of foreign corporations and

counterfeiters in general are unsupported by evidence and, more importantly, do not speak to the

question of whether Jscout, a specific corporation whose liability for counterfeiting is merely

alleged, not established, is likely to dissipate assets. Plaintiffs provide no legal authority for their

argument that the harsh remedy of an asset freeze would be justified by the mere fact that a

corporation is Chinese and uses a cross-border payment processing service. Implementing

Plaintiff’s theory would chill the huge volume of business conducted by foreign corporations

with customers and corporations in the United States.

        Beyond these statements, Plaintiffs point to no conduct by Jscout that would suggest it

intends to frustrate a potential judgment against it. Indeed, Jscout has retained counsel and

appeared in this action, and took prompt action to remove the allegedly infringing language from

its product manual for future sales. Based on Jscout’s representations, it maintains discoverable

bank accounts, does a substantial volume of business, and maintains accounts with U.S.-based

payment processing companies through which cash flows regularly. These facts suggest

Plaintiffs would be able to enforce a judgment, should it obtain one. Cf. Klipsch, 2012 WL

5265727, at *11 (narrowing the amount of an asset freeze issued after a finding of irreparable




                                                      11
       Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 12 of 14




harm and likelihood of success on the merits, where defendant did “an adequate volume of

business and ha[d] sufficient funds flowing through United States-based payment processors for

[p]laintiff to seize as a judgment creditor should [defendant] fail to pay money owed”).

       This contrasts sharply with other cases in which courts have found irreparable harm

justifying an asset freeze where the defendant(s) had engaged in a pattern of fraudulent or

evasive conduct. See Dong v. Miller, No. 16-CV-5836 (NGG) (JO), 2018 WL 1445573, at *11

(E.D.N.Y. Mar. 23, 2018); Shaoxing Bon Textiles Co. v. 4-U Performance Grp. LLC, No. 16

Civ. 6805 (JSR), 2017 WL 737315, at *3 (S.D.N.Y. Feb. 6, 2017); Shamrock Power Sales, 2016

WL 6102370, at *10.

       Plaintiffs have therefore failed to make a showing of irreparable harm that is “actual and

imminent.” Grand River Enter. Six Nations, Ltd., 481 F.3d at 66. Because irreparable harm is

the most important prerequisite for a preliminary injunction, no injunction may issue in the

absence of such harm, and I need not reach the question of whether Plaintiffs have established a

likelihood of success on the merits. Accordingly, Plaintiffs request for a preliminary injunction

continuing to freeze Jscout’s assets is denied.

               B.      Plaintiff’s Request That Jscout Post a Local Rule 54.2 Bond

       In the alternative, Plaintiffs argue that I should order Jscout to post a bond sufficient to

satisfy a judgment against it, in the amount of $150,000, pursuant to Local Civil Rule 54.2.

(Pls.’ Asset Freeze Mem. 8–9.) Jscout opposes. (Jscout’s Asset Freeze Mem. 6–9.)

       Under Local Civil Rule 54.2, the Court “may order any party to file an original bond for

costs or additional security for costs in such an amount and so conditioned as it may designate.”

In determining whether to require security for costs, courts consider the following factors

enunciated in Selletti v. Carey, 173 F.R.D. 96, 100 (S.D.N.Y. 1997), aff’d, 173 F.3d 104 (2d Cir.




                                                     12
        Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 13 of 14




1999): “[1] the financial condition and ability to pay of the party at issue; [2] whether that party

is a non-resident or foreign corporation; [3] the merits of the underlying claims; [4] the extent

and scope of discovery; [5] the legal costs expected to be incurred; and [6] compliance with past

court orders.” Cruz v. Am. Broad. Companies, Inc., No. 17-cv-8794 (LAK), 2017 WL 5665657,

at *1 (S.D.N.Y. Nov. 17, 2017) (citing Selleti, 173 F.R.D. at 100). “Under Rule 54.2, security

for costs may include security for attorney’s fees when a party is potentially entitled to attorney’s

fees by statute.” Johnson v. Kassovitz, No. 97 CIV. 5789 DLC, 1998 WL 655534, at *1

(S.D.N.Y. Sept. 24, 1998). Attorneys’ fees are available in “exceptional” Lanham Act cases,

upon evidence of fraud, bad faith, or willful infringement. 15 U.S.C. § 1117(a); Louis Vuitton

Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 111 (2d Cir. 2012).

       In their brief, Plaintiffs attempt to have it both ways. Although they cite cases for the

proposition that a bond may include attorneys’ fees in Lanham Act claims, their actual request is

for a bond “sufficient to satisfy a judgment entered against” Jscout, not to satisfy a claim for

attorneys’ fees. However, Rule 54.2 grants me discretion to require a party to post a bond

sufficient to cover costs; its plain language does not contemplate a bond that guarantees a

plaintiff the ultimate relief it seeks. Plaintiffs cite to no authority supporting such an expansive

reading of the rule.

       To the extent that Plaintiffs seek a bond to secure their attorneys’ fees, this request, too, is

insufficiently supported. They present no arguments suggesting that any infringement by Jscout

was willful, such that this case is one of the “exceptional” few in which attorneys’ fees are

justified. Moreover, they provide no information as to the amount of attorneys’ fees that have

been or will be accrued by Plaintiffs. Therefore, even if I were to conclude that Defendant

should be compelled to post a bond guaranteeing Plaintiffs’ attorneys’ fees, I would be unable to




                                                     13
        Case 1:19-cv-06949-VSB Document 105 Filed 11/04/20 Page 14 of 14




determine the appropriate amount of that bond. Teri v. Oxford Mgmt. Servs., Inc., No. 05 CV

2777(DRH)(WDW), 2013 WL 132660, at *5 (E.D.N.Y. Jan. 10, 2013) (where plaintiffs did not

provide “any cost estimate or invoices for attorney's fees” that would support the bond requested,

the court would not require defendants to post the bond amount requested and would “not set

some arbitrary bond amount instead”); RLS Assocs., LLC v. United Bank of Kuwait PLC, No. 01

Civ. 1290(CSH), 2005 WL 578917, at *4 (S.D.N.Y. Mar. 11, 2005) (denying application for cost

bond even though applicant’s “entitlement in principle” was established because the record did

not support it would be entitled to attorneys’ fees and expenses in the amount requested),

adhered to on reconsideration, 464 F. Supp. 2d 206 (S.D.N.Y. 2006).

       Accordingly, Plaintiffs’ request that Jscout be ordered to post a bond in an amount

sufficient to satisfy a judgment against it is denied.

           Conclusion

       For the reasons stated above, Plaintiffs’ motion for a preliminary injunction freezing

Defendant Jscout’s assets is DENIED. Plaintiffs’ request that Jscout be ordered to post a bond in

an amount sufficient to satisfy a judgment against it is also DENIED. The parties are directed to

meet and confer to ensure that all assets belong to Jscout that are in escrow or are frozen with a

financial institution are unrestrained and/or returned forthwith. The Clerk of Court is

respectfully directed to terminate the open motions.

SO ORDERED.

Dated: November 4, 2020
       New York, New York

                                                         ______________________
                                                         Vernon S. Broderick
                                                         United States District Judge




                                                         14
